Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of O'Charley's Inc. (the "Company") on Form 10-K for the period ended December 26, 2010, as filed with the Securities and Exchange Commission on March 10, 2011 (the "Report"), I, R. Jeffrey Williams, Interim Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of Section13(a) or 15(d)of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ R. JEFFREY WILLIAMS R. Jeffrey Williams Interim Chief Financial Officer March10, 2011
